DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 17-30 and 32-36, renumber as 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 17, prior art by Shepard (US 8,893,413) teaches A method for manufacturing a static display, comprising the steps of: providing a corrugated sheet with a plurality of corrugations having symmetric peaks (“The present invention provides users with an artwork kit utilizing a unique pleated die-cut paper design which at one step divides into multiple strips which are glued together and attached to a backing board frame to create a fanfold like device that may be easily made and assembled by even a child. Images may come pre-printed on the die-cut paper with multiple vertical score lines for holding a sharp fold and multiple perforated strips for separation once the coloring or painting of the two separate yet complimentary images is complete.” col. 4, lines 1-10 “The die-cut paper when torn along the multiple vertical perforated lines are of uniform dimension. They are scored and easily folded into two places creating two tabs one on each side of the image strip. The two tabs should be the same width and the combined width of the two tabs should not be greater than the width of the image strip.” col. 4, lines 32-37, Fig. 1 & 7) Shepard also teaches troughs spaced apart with left-side slopes and right-side slopes between them; (“One die-cut sheet has a left side image and the other selecting at least two images and each image proportionally in at least one direction, (“Images may come pre-printed on the die-cut paper with multiple vertical score lines for holding a sharp fold and multiple perforated strips for separation once the coloring or painting of the two separate yet complimentary images is complete. The kit may come with two separate yet complimentary printed die-cut sheets that fold along multiple vertical score lines and are held tightly in place by a series of plastic binder clips.” col. 4, lines 6-13) Claims 25 and 30 are similar in scope to claim 17, and they are taught under similar rationale.
However, claims 17-30 and 32-36 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 17: “distorting of each image including either compression, stretching or both of each image in a horizontal direction and/or in a vertical direction; dividing each distorting image sequentially into a series of a plurality of vertical segments having a predetermined width;” Claims 25 and 30 are similar in scope to claim 17, and they are allowed under similar rationale.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619